Citation Nr: 1752454	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  02-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain from March 7, 2010.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that rating decision, the RO continued a 20 percent rating for the service-connected lumbosacral strain.

In August 2008, the Board remanded the Veteran's claims, including the current claim, for additional development.  In May 2011, a Board decision denied the current claim.

The Veteran then appealed the May 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a Joint Motion for Partial Remand (JMPR) and, in pertinent part, remanded the matter on appeal for further development.

In a January 2016 decision, the Board, in pertinent part, denied the claim for an initial rating in excess of 20 percent prior to March 7, 2010, and remanded the issue of a higher rating thereafter further development

In November 2016 the Veteran's attorney withdrew his representation of the Veteran.  The attorney notified the Veteran of his withdrawal, and VA also notified the Veteran of his representative's withdrawal in May 2107.  To date, the Veteran has not designated another individual or Veterans Service Organization as his representative.  Therefore, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 14.629(b) (2017).



FINDING OF FACT

From March 7, 2010, the Veteran's lumbosacral strain was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and without favorable ankylosis of the thoracolumbar spine; or any incapacitating episodes due to IVDS.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for a lumbosacral strain from March 7, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A VA examination is adequate only when the examiner discusses whether a loss in the range of motion is attributable to pain.  See Mitchell, 25 Vet. App. at 43-44; DeLuca, 8 Vet. App. at 202.  The examiner must also expressly comment on active and passive range of motion testing, and weight-bearing and non-weight-bearing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Analysis

The Veteran is currently service-connected for a lumbosacral strain at a 20 percent rating under Diagnostic Code 5237.  He contends that he is entitled to a higher disability rating.  As the Board already determined that a 20 percent rating is warranted prior to March 7, 2010, the discussion below is limited to examining the severity of the disability after that time.

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a (2017).

Under Diagnostic Code 5237, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  Id., General Rating Formula, Note (2) (2016).

With respect to joints, in particular, the disability factors reside in reductions of normal excursion of movements in different planes.  Inquiries will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca, 8 Vet. App. at 202.

Intervertebral disc syndrome (IVDS) is evaluated under either the General Rating Formula or under the IVDS Formula, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  As the record does not contain lay or medical evidence of incapacitating episodes as defined in the regulation, these criteria are not applicable in this case.  

For the reasons stated below, the Board finds that a rating in excess of 20 percent is not warranted from March 7, 2010.

Private treatment reports dated from 2011 to 2013 indicate that the Veteran had limited range of motion decreased with exhibiting pain upon palpation; however, none of the records reported actual range of motion test results.  VA medical records dated from 2014 to 2015 show lower back pain was reported; however, none of the records reported actual range of motion findings.  As such, the Board has no objective findings to compare within the General Ratings Formula.

Pursuant to the January 2016 Board remand, the Veteran was afforded a VA examination in May 2016.  The Veteran reported constant lower back pain, occasional use a back brace when he goes on walks, three to four times weekly.  The pain increased when lifting items.  No flare-ups were reported.  The range of motion testing indicated that the Veteran's forward flexion was to 90 degrees and extension, left and right lateral flexion, and left and right lateral rotation results were all to 30 degrees.  The Veteran reported pain within all range of motion testing, but the examiner did not observe evidence of pain with the weightbearing test.  The examiner did not observe any use of assistive devices.  The Veteran was able to perform repetitive-use testing without additional functional loss or loss in range of motion.  The examiner opined that the Veteran does not have pain or weakness that significantly limits functional ability with repeated use over time.  The Veteran did not exhibit guarding, muscle spasm, or muscle atrophy.  He exhibited normal muscle strength.  No radicular pain was present at the examination.  Ankylosis was not diagnosed.  

At a June 2017 VA examination, the Veteran reported increased problems with lifting objects, which caused pain that lasts one to two days.  He reported functional loss when lifting or bending over, but denied flare-ups.  Range of motion testing revealed forward flexion was to 75 degrees and extension was to 30 degrees.  Right lateral flexion and rotation were to 25 degrees, while left lateral flexion and rotation were to 30 degrees.  The examiner did not observe any pain on examination, including on weightbearing and non-weightbearing tests.  No pain on palpation was observed.  The Veteran was unable to perform repetitive-use testing due to recent total hip replacement surgery.  The examiner opined that back pain and/or weakness would not significantly limit functional ability with repeated use over time.  No guarding, muscle spasms, or muscle atrophy were noted.  The Veteran had normal muscle strength.  Again, no radicular pain was present and no ankylosis was diagnosed.  The examiner opined that no functional impairments existed and no assistive devices were observed.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less, or there is favorable ankylosis of the thoracolumbar spine.  Throughout the appeals period, the Veteran was not diagnosed with ankylosis.  The two VA examinations reflect that the Veteran's range of motion was to 75 at the 2016 VA examination and 90 degrees at the June 2017 VA examination, of which, the latter result is within the normal thoracolumbar spine's range of motion.  These results fall short of the rating criteria required for a 40 percent rating under the General Rating Formula.  

At the May 2016 examination, the Veteran was able to perform repetitive-use testing without additional functional loss or loss in range of motion.  The examiner opined that the Veteran does not have pain or weakness that significantly limits functional ability with repeated use over time.  At the June 2017 examination, the Veteran reported extreme pain only when lifting heavy items.  His did have some pain with prolonged walking and bending that lasted 1-2 days and affected his sleeping.  The examiner considered these symptoms and opined that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.

The Veteran's wife and daughter provided statements in support that noted that the Veteran needed to use his cane to ambulate, has difficulty walking, and requires assistance picking things off the floor or lifting things.  The Veteran stated that his pain is constant and he reported his functionality is limited when bending over or lifting things.  The Board has considered all of these statements.  However, even when considering additional factors, such as pain and less movement than normal, the ranges of motion exhibited do not more nearly approximate the level required for a higher rating.  The 20 percent rating currently in effect already contemplates any functional impairment experienced due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and a higher rating for functional impairment is not warranted.  See DeLuca, 8 Vet. App. at 202.

The Board finds no additional applicable diagnostic codes are warranted, as the cumulative record revealed no evidence of IVDS.  The Veteran is already service-connected for associated neurological impairment; the matter of entitlement to higher ratings for such is not before the Board.  The preponderance of the evidence is against a rating in excess of 20 percent for the service-connected lumbosacral strain since March 7, 2010.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Veteran is already in receipt of a total disability rating due to individual unemployability based on service-connected disabilities, no further discussion is warranted.  There are no other issues expressly or reasonably raised by the record.


ORDER

An initial rating in excess of 20 percent from March 7, 2010 is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


